DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8 March 2021 is acknowledged.  Applicant's election with traverse of the species CD3s, SEQ ID NO: 43, and SEQ ID NO: 44 in the reply filed on 1 March 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not shown a requisite search burden. This is not found persuasive because each protein, each sequence and the general methods for treating any disease or disorder would require different searches. The searches of the polypeptides and sequences are not coextensive. In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate database.  Furthermore, searches for polypeptides will require a different search than for a search of polynucleotides. A search of a polypeptide sequences will not result in identification of the nucleic acid sequences. There is search burden also in the non-patent literature for the distinct proteins and cancers.  These searches requires an extensive analysis of the art retrieved in a sequence search and will require an in-depth analysis of technical literature.  Furthermore, searches for polypeptides will require a different search than for a search of polynucleotides.  
As stated previously, prior art applicable to one invention would not likely be applicable to another invention, which would require further art searches.  In addition, the inventions are likely to raise different non-prior art issues 35 U.S.C. 112.As such, it would be burdensome to search the different inventions and all the different species.
Applicant has not sufficiently argued why the different proteins, sequences and cancers would not require a different field of search and why it would not be a search burden to search all the different proteins, sequences and cancers.  
Claims 16, 17, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable .
The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-10, 13-15 and 18 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10  recite the limitation “the cell surface molecule”.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1 and 2 recite the limitation “wherein the domains are either connected by LINK1 or LINK2”. The claims recite several variable domains. It is not clear which domains are being referenced. 

Claim 13 is rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The different sequences vary by as much as 70% as demonstrated by the sequence comparisons below. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons. The specification discslose that the TcR 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 14, 15 and 18 is/are rejected under 35 U.S.C. 102(a1)(a2) as being anticipated by Lu et al (WO 2017/070608, published 27 April 2017).

the first polypeptide chain comprises a first binding region of a variable domain (VD1) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and a first binding region of a variable domain (VR1) of a TCR specifically binding to an MHC-associated peptide epitope, and
a first linker (LINK1) connecting said domains;
the second polypeptide chain comprises a second binding region of a variable domain (VR2) of a TCR specifically binding to an MHC-associated peptide epitope, and
a second binding region of a variable domain (VD2) of an antibody specifically binding to a cell surface antigen of a human immune effector cell, and
a second linker (LINK2) connecting said domains;
wherein said first binding region (VD1) and said second binding region (VD2) associate to form a first binding site (VD1 )(VD2) that binds a cell surface antigen of a human immune effector cell; said first binding region (VR1) and said second binding region (VR2) associate to form a second binding site (VR1 )(VR2) that binds said MHC-associated peptide epitope;
wherein said two polypeptide chains are fused to human lgG hinge domains and/or human lgG Fc domains or dimerizing portions thereof; and
wherein said two polypeptide chains are connected by covalent and/or non-covalent bonds between said hinge domains and/or Fc domains;
and wherein said dual specificity polypeptide molecule is capable of
simultaneously binding the cell surface molecule and the MHC associated
peptide epitope,
wherein the order of the binding regions in the two polypeptide chains is
selected from VD1-VR1 and VR2-VD2 or VD1-VR2 and VR1-VD2,
or VD2-VR1 and VR2-VD1 or VD2-VR2 and VR1-VD1,
wherein the domains are either connected by LINK1 or LINK2.
	Lu et al disclose bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second L domain and a second TcR domain (paragraphs 32, 37). Lu disclose that the first and the second polypeptides comprises linker peptides (paragraphs 17-19, 32, 36, 142-144, 148, 154-165). Lu discloses that the CH and CL domains comprise a knob-in-hole modification (paragraph 142). Lu further disclose affinity maturation for the TcR or antibody (paragraph 264-268).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (WO 2017/070608, published 27 April 2017, cited previously) in view of Chester et al (WO 2017/109496, published 29 June 2017, filed 22 December 2016), Reiter et al (Biochemistry 33:5451-5459, 1994), Carter (J Immunol Methods, 248:7-15, 2001) and Jung et al (US 2018/0208657, published 26 July 2018, effective filing date 11 August 2015).
	Lu et al does not disclose that the antibody construct binds CD3ε, wherein said antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are 
	Chester discloses bispecific proteins comprising a TcR and anti-CD3 antibodies (page 1, lines 20-32; page 10, lines 11-19; page 26, lines 6-9; page 23, lines 17-31). Chester disclose that the TCR and anti-CD3 antibody may be linked using the linker GGGGS (page 23, line 33 to page 24, line 3).
	Reiter disclose stabilization of VH and VL domains by cysteine replacements in framework region 2 and framework region 4 (page 5453).
	One of ordinary skill in the art would have been motivated to apply Chester’s anti-CD3 antibodies to Lu’s bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain because both Lu and Chester disclose protein constructs comprising a TcR linked with an antibody. It would have been prima facie obvious to substitute Chester’s anti-CD3 antibody for Lu’s antibody to have a bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain.
One of ordinary skill in the art would have been motivated to apply Reiter’s cysteine replacements to Lu’s bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain because Reiter disclose that VH and VL antibodies chains are not connected by a disulfide bond and, thus, by themselves are unstable. Reiter further disclose that instability of Fv’s can be overcome by making recombinant Fv molecules in which the VH and VL domains are connected by a peptide linker (Id). It would have been prima facie obvious to combine Reiter’s cysteine replacements to Lu and Chester’s bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain to have a bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide L domain and a second TcR domain, wherein the antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH. 
	Neither Lu, Chester nor Reiter disclose CH3 domain comprising at least one mutation that facilitates the formation of heterodimers, wherein the mutations comprise T366W and T366'S, L368A' and Y407'V as knob-into-hole mutations, comprising at least two additional cysteine residues, for example S354C and Y349C or L242C and K334C
Carter discloses mutations to the Fc domain to facilitate the formation of heterodimers including T366W and cysteine substitutions (section 3.1, pages 9-10)
One of ordinary skill in the art would have been motivated to apply Carter’s mutations to the Fc domain to Lu’s bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain because Lu cites Carter in disclosing that the CH and CL domains comprise a knob-in-hole modification (paragraph 142). 
Neither Lu, Chester nor Reiter disclose at least one effector function silencing mutation at a residue selected from positions 233, 234, 235, 236, 297 and 331
	Jung disclose mutations at positions 233-236 lead to attenuation of Fc function (paragraphs 47, 89, 137, 138, 190. 191, 197, 198, 218.
One of ordinary skill in the art would have been motivated to apply Carter’s mutations to the Fc domain to Lu’s bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain because both Chester and Jung discloses bispecific polypeptides that are capable of mediating target-cell restricted activation of immune cells.


  
s 1-10, 14, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chester et al (WO 2017/109496, published 29 June 2017, filed 22 December 2016) and Koenig et al (US 2016/0017038, published 21 January 2016) in view of Reiter et al (Biochemistry 33:5451-5459, 1994).
Chester discloses bispecific proteins comprising a TcR and anti-CD3 antibodies (page 1, lines 20-32; page 10, lines 11-19; page 26, lines 6-9; page 23, lines 17-31). Chester disclose that the TCR and anti-CD3 antibody may be linked using the linker GGGGS (page 23, line 33 to page 24, line 3).
Koenig disclose bispecific antibodies that bind to an epitope of an activating receptor of an immune effector cell and an epitope of an MHC-associated
antigen expressed by a cell (paragraphs 4, 13, 21-24). Koenig further disclose
a bispecific diabody comprising variable domains VL1, VH2 on one polypeptide chain and VL2, VH1 and Fc-domain (CH2 CH3) on another chain wherein the Fc domain interacts with another Fc domain via non-covalent interactions. Koenig disclose that the first chain and second chain interact to form a first and second binding site (VL1 )(VH2), (VL2)(VH1)  (paragraphs 19, 131, 140-158; Fig. 1 C). (VL1 )(VH2), (VL2)(VH1) binding sites in D1 are equivalent to the (VD1) (VD2), (VR1 )(VR2) binding sites defined in claim 1 since VL 1 VH1 bind to an epitope of an activating receptor or protein expressed on the surface of an immune effector cell while VL2 VH2 bind to a target antigen. Koenig also discloses that the Fc domains may include knob-in-hole mutations to facilitate production of the desired polypeptide including a T366W modification (paragraphs 165-176, 198, 199). Koenig also disclose that to disable the Fc region an alanine residue is incorporated at positions 234 and 235 (paragraph 199). Koenig further disclose the introduction of cysteine residues within the variable domains to stabilize the structure with disulfide bonds (paragraphs156-158),
	One of ordinary skill in the art would have been motivate to apply Koenig’s bispecific protein comprising variable domains VL1, VH2 on one polypeptide chain and VL2, VH1 and Fc-domain (CH2 CH3) on another chain wherein the Fc domain interacts with another Fc domain via non-covalent interactions with Chester’s a bispecific proteins comprising a TcR and anti-CD3 antibodies because Rader (Blood, 117: 4403-4404, 2011, IDS) discloses that  a format comprising VL1, VH2 on one polypeptide chain and st column). Thus, it would have been obvious to use the format (VD1) (VD2), (VR1 )(VR2) binding sites defined in claim 1
Neither Koenig nor Reiter disclose that the antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH, 
	Reiter disclose stabilization of VH and VL domains by cysteine replacements in framework region 2 and framework region 4 (page 5453).
One of ordinary skill in the art would have been motivated to apply Reiter’s cysteine replacements to Koenig and Chester’s bispecific proteins comprising a TcR and an antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain because Reiter disclose that VH and VL antibodies chains are not connected by a disulfide bond and, thus, by themselves are unstable. Reiter further disclose that instability of Fv’s can be overcome by making recombinant Fv molecules in which the VH and VL domains are connected by a peptide linker (Id). It would have been prima facie obvious to combine Reiter’s cysteine replacements to Koenig and Chester’s a bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain to have a bispecific proteins comprising a TcR and an anti-CD3 antibody wherein one polypeptide comprises a VH domain and a first TcR domain while a second polypeptide comprises a VL domain and a second TcR domain, wherein the antibody-derived domains VD1 and VD2 display an engineered disulfide bridge introducing a covalent bond between VD1 and VD2 and where said cysteines are introduced into framework region (FR) 4 in case of VL and framework region 2 in case of VH.




US-16-035-429-16
; Sequence 16, Application US/16035429
; Publication No. US20190016804A1
; GENERAL INFORMATION
;  APPLICANT: Immatics biotechnologies
;  TITLE OF INVENTION: Improved dual specificity polypeptide molecule
;  FILE REFERENCE: 2912919-087005
;  CURRENT APPLICATION NUMBER: US/16/035,429
;  CURRENT FILING DATE: 2018-07-13
;  PRIOR APPLICATION NUMBER: US 62/532,713
;  PRIOR FILING DATE: 2017-07-14
;  PRIOR APPLICATION NUMBER: DE 10 2017 115 966.5
;  PRIOR FILING DATE: 2017-07-14
;  PRIOR APPLICATION NUMBER: DE 10 2017 119 866.0
;  PRIOR FILING DATE: 2017-08-30
;  PRIOR APPLICATION NUMBER: DE 10 2018 108 995.3
;  PRIOR FILING DATE: 2018-04-16
;  PRIOR APPLICATION NUMBER: US 62/658,318
;  PRIOR FILING DATE: 2018-04-16
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 16
;  LENGTH: 474
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-035-429-16

  Query Match             73.1%;  Score 1802.5;  DB 19;  Length 474;
  Best Local Similarity   76.2%;  
  Matches  365;  Conservative   26;  Mismatches   63;  Indels   25;  Gaps   13;

Qy          1 QKEVEQNSGPLSVPEGAIA SLNCTYSDRGSQSFFWYRQYSGKSPELIMSIYSNGDKEDGR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QKEVEQNSGPLSVPEGAIA SLNCTYSDRGSQSFFWYRQYSGKSPELIMSIYSNGDKEDGR 60

Qy         61 FTAQLNKASQYFSLLIRDSQPSDSATYLCAAVIDNSNGGILTFGTGTRLTIIPNIQNGGG 120
              ||||||||||| |||||||: |||||||||  :  ::   | || || | : |:|  |||
Db         61 FTAQLNKASQYISLLIRDSKLSDSATYLCA--VRGAHDYALNFGKGTSLLVTPHI--GGG 116

Qy        121 SGGGGDIQMTQSPSSLSASVGDRVTITCRAS-QDIRNY-LNWYQQKPGKAPK---LLIYY 175
              |||||::|: :|   |    |  : ::| ||      | :|| :| |||  :   |:  |
Db        117 SGGGGEVQLVESGGGL-VQPGGSLRLSCAASGYSFTGYTMNWVRQAPGKCLEWVALINPY 175

Qy        176 --TSRLHSGVPSRFSGS---GSGTDYTLTISSLQPEDIATYFCQQ----GQTLPWTF--- 223
                 |  :     ||: |      | | | ::||: || | |:| :    | :  | |   
Db        176 KGVSTYNQKFKDRFTISVDKSKNTAY-LQMNSLRAEDTAVYYCARSGYYGDS-DWYFDVW 233


              |||| | :  ||||||||||||||||||||||||||||||||||||||||||||||||||
Db        234 GQGTLVTVSSEPKSSDKTHTCPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTCVVVDV 293

Qy        283 SHEDPEVKFNWYVDGVEVHNAKTKPREEQYQSTYRVVSVLTVLHQDWLNGKEYKCKVSNK 342
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        294 SHEDPEVKFNWYVDGVEVHNAKTKPREEQYQSTYRVVSVLTVLHQDWLNGKEYKCKVSNK 353

Qy        343 ALPASIEKTISKAKGQPREPQVYTLPPCRDELTKNQVSLWCLVKGFYPSDIAVEWESNGQ 402
              |||||||||||||||||||||| |||| ||||||||||| | ||||||||||||||||||
Db        354 ALPASIEKTISKAKGQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEWESNGQ 413

Qy        403 PENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSP 461
              |||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||
Db        414 PENNYKTTPPVLDSDGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSP 472


US-16-035-429-56
; Sequence 56, Application US/16035429
; Publication No. US20190016804A1
; GENERAL INFORMATION
;  APPLICANT: Immatics biotechnologies
;  TITLE OF INVENTION: Improved dual specificity polypeptide molecule
;  FILE REFERENCE: 2912919-087005
;  CURRENT APPLICATION NUMBER: US/16/035,429
;  CURRENT FILING DATE: 2018-07-13
;  PRIOR APPLICATION NUMBER: US 62/532,713
;  PRIOR FILING DATE: 2017-07-14
;  PRIOR APPLICATION NUMBER: DE 10 2017 115 966.5
;  PRIOR FILING DATE: 2017-07-14
;  PRIOR APPLICATION NUMBER: DE 10 2017 119 866.0
;  PRIOR FILING DATE: 2017-08-30
;  PRIOR APPLICATION NUMBER: DE 10 2018 108 995.3
;  PRIOR FILING DATE: 2018-04-16
;  PRIOR APPLICATION NUMBER: US 62/658,318
;  PRIOR FILING DATE: 2018-04-16
;  NUMBER OF SEQ ID NOS: 58
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 56
;  LENGTH: 472
;  TYPE: PRT
;  ORGANISM: Homo sapiens
US-16-035-429-56

  Query Match             78.3%;  Score 2008.5;  DB 19;  Length 472;
  Best Local Similarity   81.0%;  
  Matches  392;  Conservative   18;  Mismatches   55;  Indels   19;  Gaps    6;

Qy          1 EVQLVQSGAEVKKPGASVKVSCKASGYSFTGYTMNWVRQAPGQGLEWMGLINPYKGVSTY 60

Db          1 EVQLVQSGAEVKKPGASVKVSCKASGYSFTGYTMNWVRQAPGQGLEWMGLINPYKGVSTY 60

Qy         61 AQKFQDRVTLTVDKSTSTAYMELSSLRSEDTAVYYCARSGYYGDSDWYFDVWGQGTLVTV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQDRVTLTVDKSTSTAYMELSSLRSEDTAVYYCARSGYYGDSDWYFDVWGQGTLVTV 120

Qy        121 SSGGGSGGGGKAGVTQTPRYLIKTRGQQVTLSCS-PIPGHRSVSWYQQTPGQGLQFLFEY 179
              ||||||||||:  | |    |    |   :|:|:    | :|  ||:|  |:  : :   
Db        121 SSGGGSGGGGQKEVEQNSGPLSVPEGAIA SLNCTYSDRGSQSFFWYRQYSGKSPELIMSI 180

Qy        180 VHGAERNKGNFPGRFSGRQFSNSSSE---MNISNLELGDSALYLCASSPWDSPNEQY--- 233
                  ::  | |  :       | :|:   : | : :| ||| ||||          |   
Db        181 YSNGDKEDGRFTAQL------NKASQYISLLIRDSKLSDSATYLCAV----RGAHDYALN 230

Qy        234 FGPGTRLTVTEDLKNEPKSSDKTHTCPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTC 293
              || || | ||  :  |||||||||||||||||||||||||||||||||||||||||||||
Db        231 FGKGTSLLVTPHI--EPKSSDKTHTCPPCPAPPVAGPSVFLFPPKPKDTLMISRTPEVTC 288

Qy        294 VVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYQSTYRVVSVLTVLHQDWLNGKEYKC 353
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        289 VVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYQSTYRVVSVLTVLHQDWLNGKEYKC 348

Qy        354 KVSNKALPASIEKTISKAKGQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEW 413
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        349 KVSNKALPASIEKTISKAKGQPREPQVCTLPPSRDELTKNQVSLSCAVKGFYPSDIAVEW 408

Qy        414 ESNGQPENNYKTTPPVLDSDGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSL 473
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        409 ESNGQPENNYKTTPPVLDSDGSFFLVSKLTVDKSRWQQGNVFSCSVMHEALHNHYTQKSL 468

Qy        474 SLSP 477
              ||||
Db        469 SLSP 472




Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642